As filed with the Securities and Exchange Commission on July 7, 2009 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PERFICIENT, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 74-2853258 (I.R.S. Employer Identification No.) 1120 South Capital of Texas Highway Building 3, Suite 220 Austin, Texas 78746 (Address of principal executive offices, including zip code) PERFICIENT, INC. 2009 LONG-TERM INCENTIVE PLAN and PERFICIENT, INC. 401(k) EMPLOYEE SAVINGS PLAN (Full titles of the plans) Mr.
